Title: To James Madison from Jared Coffin, 14 April 1814
From: Coffin, Jared
To: Madison, James


        
          Honrd. Sir
          Hudson Aprl. 14th 1814
        
        I beg leave to approach the president of the United States in A Communication which I Believe to be of the Utmost Importance to Every planter And Gardener in this Country. Reposing An Invarable Confidence in the Exalted person I Now Address I venture to disclose the Mode of Proceeding which I have found to be Successfull in Destroying the Insect that Destroys Our fruit Trees.
        My Method of Treating Peach Pear Quince & Cherry Trees is to Deluge them Round the Roots with Boiling Hot Soap-Suds Impregnated with A Certain Quantity of Sulpher Tar & Salt Petre if they Are Attacked in the Roots. & if they Are Attacked in the Trunk or Branches I Use the Same Hot Prepairation with a Swab or a Mop. This Application I Know from Repeated Experiance to be Infallible in Destroying those Pernisious Annimals. And in Reserving the Trees to Health, Both in Roots & Branches.
        I am Confident that the Ingredients that I Make Use of Especially the Soap-Suds (& that that hath Been Used is As good As Any) is a high & valluable Manure & As Such promots vigetation to An Astonishing Degree.
        My Main Object is to Derive Some profit from this My Discovery I Am Aware that the Patent office is Open to Me, But what Avails An Exclusive priveledge for A thing which Every Body Can So Easily Evade.
        So I Might Apply for a Compensation to the Legislature, yet How Can I Be Benefitted By a Matter which Must Be Made Publick in the Very discussion Befor A Committe of the whole on Such a Bill. Knowing Not what to do Nor how to proceed in this Case, to get Some Reward or Compensation, I Solissit from the Dignified Charactor who Presides Over the United States Some Hint or way or Suogestion on the Subject that Can May be Devised or Advised By which I May Reap a Benefit that I think of Right Belongs to Me. In the Mean time Remain with Due Respect Your’s Affectionately
        
          Jared Coffin
        
      